DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendments and Remarks filed on 06/30/2021 and Interview on 08/13/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael E Carmen on 08/13/2021.

The application has been amended as follows: 
  (Currently amended)  A method of assigning tasks to dedicated processing resources, comprising: 
obtaining hardware information of each of a plurality of dedicated processing resources, the plurality of dedicated processing resources being assigned to a type of computing task, wherein the plurality of dedicated processing resources comprises a first dedicated processing resource and a second dedicated processing resource, and the hardware information comprises first hardware information of the first dedicated processing resource and second hardware information of the second dedicated processing resource; 
generating a first task based on the first hardware information and a second task based on the second hardware information, the first task and second task being generated by utilizing a first compilation rule and a second compilation rule based on the first hardware information and the the first hardware information indicating that the first dedicated processing resource enables a specific function, and the second hardware information indicating the second dedicated processing resource disables the specific function, wherein the first compilation rule is used to compile kernel codes associated with different hardware capabilities to be executed on a first type of a dedicated processing resource, and the second compilation rule is used to compile kernel codes associated with different hardware capabilities to be executed on a second type of dedicated processing resource; and
responsive to compiling the kernel codes associated with different hardware capabilities to be executed on the first type of dedicated processing resource and the second type of dedicated processing resource, allocating the first task to the first dedicated processing resource and the second task to the second dedicated processing resource;
wherein the dedicated processing resources comprise accelerators, and the first task and the second task are deep learning tasks, and the method further comprises:
performing the deep learning tasks on the allocated first dedicated processing resource and the allocated second dedicated processing resource, respectively, based on the compiled kernel codes.

  (Original)  The method according to claim 1, wherein the obtaining hardware information of a plurality of dedicated processing resources comprises:
obtaining high-performance computing tasks;
allocating the plurality of dedicated processing resources to the high-performance computing tasks; and 
obtaining hardware information of each of the plurality of dedicated processing resources in real time.

  (Original)  The method according to claim 1, wherein the obtaining hardware information of a plurality of dedicated processing resources comprises:
querying hardware information of each of the plurality of dedicated processing resources periodically;

obtaining, from the database, the hardware information of the plurality of dedicated processing resources.

  (Currently amended)  The method according to claim 1, wherein the generating a first task based on the first hardware information and a second task based on the second hardware information comprises:
determining the first compilation rule and the second compilation rule based on the first hardware information and the second hardware information respectively, the first hardware information indicating that the first dedicated processing resource enables [[a]] the specific function, and the second hardware information indicating the second dedicated processing resource disables the specific function; and
generating the first task and the second task using the first compilation rule and the second compilation rule respectively.

  (Original)  The method according to claim 4, wherein the generating a first task based on a first hardware information and a second task based on a second hardware information further comprises:
associating the first task with a first identifier of the first dedicated processing resource; and
associating the second task with a second identifier of the second dedicated processing resource, each identifier comprising an Internet Protocol (IP) address and a local identification of each dedicated processing resource.

  (Original)  The method according to claim 1, further comprising:
receiving, from the first dedicated processing resource, a first result for the first task;
receiving, from the second dedicated processing resource, a second result for the second task; and
combining the first result and the second result.

  (Original)  The method according to claim 1, wherein the plurality of dedicated processing resources further comprises a third dedicated processing resource of the same type as the second dedicated processing resource, wherein the assigning the second task to the second dedicated processing resource comprises:
allocating the second task to the second dedicated processing resource and the third dedicated processing resource.

  (Previously presented)  The method according to claim 1, wherein the dedicated processing resources comprise graphics processing units (GPUs).

  (Currently amended)  A device of assigning tasks to dedicated processing resources, comprising:
a processing unit; and 
a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, executing the acts comprising: 
obtaining hardware information of each of a plurality of dedicated processing resources, the plurality of dedicated processing resources being assigned to a type of computing task, wherein the plurality of dedicated processing resources comprises a first dedicated processing resource and a second dedicated processing resource, and the hardware information comprises first hardware information of the first dedicated processing resource and second hardware information of the second dedicated processing resource; 
generating a first task based on the first hardware information and a second task based on the second hardware information, the first task and second task being generated by utilizing a first compilation rule and a second compilation rule based on the first hardware information and the second hardware information, respectively, the first hardware information indicating that the first dedicated processing resource enables a specific function, and the second hardware information indicating the second dedicated processing resource disables the specific function, wherein the first compilation rule is used to compile kernel codes associated with different hardware capabilities to be executed on a first type of a dedicated processing resource, 
responsive to compiling the kernel codes associated with different hardware capabilities to be executed on the first type of dedicated processing resource and the second type of dedicated processing resource, allocating the first task to the first dedicated processing resource and the second task to the second dedicated processing resource;
wherein the dedicated processing resources comprise accelerators, and the first task and the second task are deep learning tasks, and the acts further comprises:
performing the deep learning tasks on the allocated first dedicated processing resource and the allocated second dedicated processing resource, respectively, based on the compiled kernel codes.

  (Original)  The device according to claim 9, wherein the obtaining hardware information of a plurality of dedicated processing resources comprises:
obtaining high-performance computing tasks;
allocating the plurality of dedicated processing resources to the high-performance computing tasks; and
obtaining hardware information of each of the plurality of dedicated processing resources in real time.

  (Original)  The device according to claim 9, wherein the obtaining hardware information of a plurality of dedicated processing resources comprises:
querying hardware information of each of the plurality of dedicated processing resources periodically;
storing the queried hardware information into a database, the hardware information comprising an identifier, a type, and a performance parameter of each dedicated processing resource; and
obtaining, from the database, the hardware information of the plurality of dedicated processing resources.

  (Currently amended)  The device according to claim 9, wherein the generating a first task based on the first hardware information and a second task based on the second hardware information comprises:
determining the first compilation rule and the second compilation rule based on the first hardware information and the second hardware information respectively, the first hardware information indicating that the first dedicated processing resource enables [[a]] the specific function, and the second hardware information indicating the second dedicated processing resource disables the specific function; and
generating the first task and the second task using the first compilation rule and the second compilation rule respectively.

  (Original)  The device according to claim 12, wherein the generating a first task based on a first hardware information and a second task based on a second hardware information further comprises:
associating the first task with a first identifier of the first dedicated processing resource; and
associating the second task with a second identifier of the second dedicated processing resource, each identifier comprising an Internet Protocol (IP) address and a local identification of each dedicated processing resource.


  (Original)  The device according to claim 9, the acts further comprising:
receiving, from the first dedicated processing resource, a first result for the first task;
receiving, from the second dedicated processing resource, a second result for the second task; and
combining the first result and the second result.

  (Original)  The device according to claim 9, wherein the plurality of dedicated processing resources further comprises a third dedicated processing resource of the same type as the second dedicated processing resource, wherein the assigning the second task to the second dedicated processing resource comprises:


  (Previously presented)  The device according to claim 9, wherein the dedicated processing resources comprise graphics processing units (GPUs).

  (Currently amended)  A computer program product that is tangibly stored on a non-transient computer readable medium and comprises computer-executable instructions, the computer-executable instructions, when executed, causing a computer to execute a method of assigning tasks to dedicated processing resources, comprising: 
obtaining hardware information of each of a plurality of dedicated processing resources, the plurality of dedicated processing resources being assigned to a type of computing task, wherein the plurality of dedicated processing resources comprises a first dedicated processing resource and a second dedicated processing resource, and the hardware information comprises first hardware information of the first dedicated processing resource and second hardware information of the second dedicated processing resource; 
generating a first task based on the first hardware information and a second task based on the second hardware information, the first task and second task being generated by utilizing a first compilation rule and a second compilation rule based on the first hardware information and the second hardware information, respectively, the first hardware information indicating that the first dedicated processing resource enables a specific function, and the second hardware information indicating the second dedicated processing resource disables the specific function, wherein the first compilation rule is used to compile kernel codes associated with different hardware capabilities to be executed on a first type of a dedicated processing resource, and the second compilation rule is used to compile kernel codes associated with different hardware capabilities to be executed on a second type of dedicated processing resource; and
responsive to compiling the kernel codes associated with different hardware capabilities to be executed on the first type of dedicated processing resource and the second type of dedicated processing resource, allocating the first task to the first dedicated processing resource and the second task to the second dedicated processing resource;

performing the deep learning tasks on the allocated first dedicated processing resource and the allocated second dedicated processing resource, respectively, based on the compiled kernel codes.

  (Original)  The computer program product according to claim 17, wherein the obtaining hardware information of a plurality of dedicated processing resources comprises:
obtaining high-performance computing tasks;
allocating the plurality of dedicated processing resources to the high-performance computing tasks; and 
obtaining hardware information of each of the plurality of dedicated processing resources in real time.

  (Original)  The computer program product according to claim 17, wherein the obtaining hardware information of a plurality of dedicated processing resources comprises:
querying hardware information of each of the plurality of dedicated processing resources periodically;
storing the queried hardware information into a database, the hardware information comprising an identifier, a type, and a performance parameter of each dedicated processing resource; and
obtaining, from the database, the hardware information of the plurality of dedicated processing resources.

  (Currently amended)  The computer program product according to claim 17, wherein the generating a first task based on the first hardware information and a second task based on the second hardware information comprises:
determining the first compilation rule and the second compilation rule based on the first hardware information and the second hardware information respectively, the first hardware information indicating that the first dedicated processing resource enables [[a]] the specific 
generating the first task and the second task using the first compilation rule and the second compilation rule respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195